Per Curiam.
The zoning ordinance of Hasbrouck Heights is claimed to bar the issue of a permit to relator for a two-story store and apartment building on the corner of Washington Place and Terrace avenue.
It might well be said that the zoning ordinance does not affect this property at all, or if it does, that it contains no prohibition of such a building as relator desires to erect. It purports to divide the whole borough into two districts, designated as “business” and “industrial.” Eelator’s proposed building is not prohibited in either class. But more than this, the location of the two districts is referred to a map, the examination whereof discloses that the business district is a narrow strip bordering the boulevard on each side, and the industrial is another similar strip marching with the New Jersey and New York railroad (Erie) at the foot of the hill. Hence, most of the borough, say eighty to *434ninety per cent., is not zoned at all.' Terrace avenue is about midway between these strips and parallel with them, and runs through territory which may be called “blank.” It is the old Pollifly road running between East Newark and Hackensack, under a modern name. We can find no regulation whatever of this locality in the ordinance, and for this reason alone, relator would be entitled to his writ.
If the district were zoned as residential, the result w'ould probably be the same. Terrace avenue, the old Pollifly road, is a through highway and main traffic artery, and has been such for probably two centuries. In the ten miles between Newark and Hackensack it runs through eight of ten municipalities. The stipulation of facts show that in the borough of Hasbrouck Heights there are a number of business buildings fronting on this road, including seven gasoline stations, within a very short distance of the premises in question. The physical situation is similar to that in Builders’ Realty Co. v. Bigelow, 3 N. J. Mis. R. 540.
As there is no board of zoning adjustment to which appeal can be had, mandamus lies. Relator is entitled to a peremptory writ.